Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gvirtsman et al. (US 20110022688 A1).

Claim 1	Gvirtsman teaches a topological map presentation system, comprising: 
a management server (¶0007, network information computer system) configured to possess configuration information and state information of a plurality of resources that are related to each other; (¶0007, configured to obtain network topology information, ¶0008, comprising configuration information and relationships between resources; FIG. 3, ¶0021, comprising state information such as whether they are on the same LAN or whether they are executing given processes or related to other servers and hosts)
a display processing apparatus configured to cause, on the basis of the configuration information and the state information possessed by the management server, a user interface apparatus to display a topological map having resources as nodes and connecting the nodes with lines on the basis of relations among the resources; (FIG. 2, GUI 200, ¶0016, displaying a topological map with resources as nodes and lines showing relationship between the resources, the GUI comprising a display processing apparatus, i.e. the display area, and a user interface apparatus, i.e. the interface elements) and
the user interface apparatus which displays the topological map on a display screen, wherein the topological map provides a tiered display of each node at a height on the display screen which is determined for each resource type, (FIG. 2, ¶0017, providing a tiered display wherein each node is displayed at a height determined by its type, for example software elements at a lower height than its respective host element)
the user interface apparatus is configured to accept a designation input of a tier to be a reference, (FIG. 3, Perspective 214, ¶0020, wherein the GUI is configured to accept a one or more configuration items to be a perspective) and the display processing apparatus is configured to cause the topological map to be displayed on the display screen, (FIG. 3) the topological map displaying, from at least one of the nodes included in the tier designated by the designation input, nodes related to the node in upward and downward directions of the display screen. (¶0019, displaying the nodes in an upward and downward directions on the display screen)

Claims 14-15 are taught by Gvirtsman as described for Claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Gvirtsman et al. (US 20110022688 A1) in view of Orner et al. (US 20160191357 A1).

Claim 2	Gvirtsman teaches Claim 1, and further teaches wherein the topological map further displays a marker indicating a state of the resource as load information of the node, (FIG. 3, ¶0021, comprising state information such as whether they are on the same LAN or whether they are executing given processes or related to other servers and hosts) 
the user interface apparatus is configured to accept a selection input of a perspective of consideration based on the topological map. (FIG. 3, Perspective 214, ¶0020, wherein the GUI is configured to accept a one or more configuration items) 
However, Gvirtsman does not explicitly teach the display processing unit is configured to calculate, a significance that represents a degree of a state of the resource on the basis of the selection input and the designation input, and on the basis of an evaluation criterion determined in advance, and change and display a display mode of the marker and a display alignment order of the node on the basis of a degree of the significance. 
From a related technology, Orner teaches a display processing unit is configured to calculate, a significance that represents a degree of a state of a resource (FIG. 3, alert on the basis of the selection input and the designation input, (¶0038, wherein the calculation is provided in response to inputs from the user) and on the basis of an evaluation criterion determined in advance, (¶0038, wherein for example, the alert is based upon an expected memory usage) and change and display a display mode of the marker and a display alignment order of the node on the basis of a degree of the significance. (¶0038, wherein the display changes and displays the alerted node different, i.e. a display mode of [the] marker is changed based upon the alert)
It would be obvious to one of ordinary skill in the art before the effective time of the invention to further modify the teachings of Gvirtsman to incorporate the network visualization techniques described in Orner in order to more effectively communication the necessary information to the user. 

Claim 5	Gvirtsman in view of Orner teaches Claim 2, and further teaches wherein the user interface apparatus is configured to group a plurality of the nodes or further accept an operation input (Gvirtsman, FIG. 2, ¶0017, GUI 200 configured to accept inputs) for expanding the nodes that have been grouped, (Examiner notes “expanding the nodes..” this is an intended use statement that does not have patentable weight) and
the display processing apparatus is configured to cause, when updating the topological map upon the user interface apparatus accepting the designation input, the selection input, or the operation input or by performing an initialization operation, the user interface apparatus to display the topological map which uses a prescribed area in the display screen as a display area (Gvirtsman, FIG. 3, 216, ¶0021, wherein the topological map uses area 216 as a display area after a selection input) and which groups the nodes by omitting display thereof such that a prescribed number of the nodes with higher levels of the significance are included inside the display area. (Gvirtsman, FIG. 3, ¶0021, wherein node groups LAB1 and LAB6 are grouped by the omission of the other groups show in 210)

Claim 6	Gvirtsman in view of Orner teaches Claim 5, and further teaches wherein the display processing apparatus is configured to cause, when updating the topological map upon the user interface apparatus accepting the designation input, the selection input, or the operation input or by performing the initialization operation, (Gvirtsman, FIG. 2, ¶0017, GUI 200 configured to accept inputs) the user interface apparatus to display the topological map which groups the nodes by omitting display thereof such that the nodes grouped inside the display area are under a prescribed ratio. (Gvirtsman, FIG. 3, ¶0021, wherein node groups LAB1 and LAB6 are grouped by the omission of the other groups show in 210, wherein the nodes are under a prescribed ratio of according to the selection)

3.	Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gvirtsman et al. (US 20110022688 A1) in view of Orner et al. (US 20160191357 A1) and in further view of Quarterman et al. (US 7681131 B1).

Claim 3	Gvirtsman in view of Orner teaches Claim 2 and further teaches wherein the selection input is a capacity planning for the purpose of preventing a deficiency in performance of the resource at a future time point, (Examiner notes that “for the purpose of… at a future time point” comprises an intended use statement and does not have patentable weight as the step of “preventing” is not recited as part of the claimed embodiment; Gvirtsman, ¶0020, wherein the input may be used for capacity planning) the designation input is the tier when the resource is an application, (Gvirtsman, ¶0020, wherein the input is the tier) 
However, Gvirtsman in view of Orner does not explicitly teach wherein the evaluation criterion is a response time prediction of the resource at a future time point when the tier is the application and a continuation time during which a threshold of a performance abnormality determination of the resource is exceeded at a future time point when the tier is a server.
From a related technology, Quarterman teaches an evaluation criterion as a response time prediction of a resource at a future time point and a continuation time during which a threshold of a performance abnormality determination of the resource is exceeded at a future time point. (Col. 15, Lines 19-29, wherein the evaluation criterion related to network factors such as time out response, i.e. a response time prediction, and round trip delays, i.e. a continuation time; Examiner notes that as the claim does not present alternate conditions a for the contingent elements of the claim, i.e. “when the…” or as an affirmative step being performed, Quarterman may teach the element broadly, i.e. as a non-contingent element)
It would be obvious to one of ordinary skill in the art to further modify the teachings of Gvirtsman in view of Orner with the teachings of Quarterman in order to better present network risks adequate to characterize performance anomalies. (Quarterman, Col. 4-5)

Claim 4	Gvirtsman in view of Orner teaches Claim 2 and further teaches wherein the selection input is a capacity planning for the purpose of preventing a deficiency in performance of the resource at a future time point, (Examiner notes that “for the purpose of… at a future time point” comprises an intended use statement and does not have patentable weight as the step of “preventing” is not recited as part of the claimed embodiment; Gvirtsman, ¶0020, wherein the input may be used for capacity planning) the designation input is the tier when the resource is a server. (Gvirtsman, ¶0020, wherein the input is the tier) 
However, Gvirtsman in view of Orner does not explicitly teach wherein the evaluation criterion is a remaining time until a threshold of a performance abnormality determination of the resource is exceeded and a magnitude of a performance value of an element constituting the server when the tier is the server and a response time prediction of the resource at a future time point when the tier is an application. 
From a related technology, Quarterman teaches the evaluation criterion is a remaining time until a threshold of a performance abnormality determination of the resource is exceeded and a magnitude of a performance value of an element constituting the server and a response time prediction of the resource at a future time point. (Col. 15, Lines 19-29, wherein the evaluation criterion related to network factors such as time out response, i.e. a response time prediction, and round trip delays, i.e. a magnitude of a performance, and the delay time further indicates remaining time until a threshold is exceeded, i.e. the non-delayed time; Examiner notes that as the claim does not present alternate conditions a for the contingent elements of the claim, i.e. “when the…” or as an affirmative step being performed, Quarterman may teach the element broadly, i.e. as a non-contingent element)
It would be obvious to one of ordinary skill in the art to further modify the teachings of Gvirtsman in view of Orner with the teachings of Quarterman in order to better present network risks adequate to characterize performance anomalies. (Quarterman, Col. 4-5)

4.	Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gvirtsman et al. (US 20110022688 A1) in view of Orner et al. (US 20160191357 A1) and in further view of Tharp et al. (US 20050010386 A1).

Claim 7	Gvirtsman in view of Orner teaches Claim 5, and further teaches wherein the display processing apparatus is configured to request, when updating the topological map upon the user interface apparatus accepting the designation input, the selection input, or the operation input or by performing the initialization operation, the management server to acquire data necessary for updating the topological map. (Gvirtsman, ¶0011, obtaining the network topology information based upon the input received) 
the management server is configured to generate, when there is a data acquisition request from the display processing apparatus, a plurality of data acquisition queries with different data acquisition ranges on the basis of the data acquisition request, calculate an amount of reduction of an information amount of the topological map when the display processing apparatus updates the topological map on the basis of the data acquired based on the data acquisition queries, and execute the data acquisition query that minimizes the amount of reduction of the information amount and send the data to the display processing apparatus.
From a related technology, Tharp teaches a management server configured to generate a plurality of data acquisition queries with different data acquisition ranges on the basis of a data acquisition request, (FIG. 2E, step 246, ¶0074, generating criteria inquires based on a data request, wherein each has their own respective conditions, i.e. data acquisition ranges) calculate an amount of reduction of an information amount of the topological map when the display processing apparatus updates the topological map on the basis of the data acquired based on the data acquisition queries, (¶0074, wherein the defined nodes are determined, i.e. a reduction of the information to the needed to be queried) and execute the data acquisition query that minimizes the amount of reduction of the information amount and send the data to the display processing apparatus. (¶0074, querying the determined nodes thereby minimizing the information amount)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Gvirtsman in view of Orner with the teachings of Tharp in order to more efficiently utilize networking resources. 

Claim 8	Gvirtsman in view of Orner and Tharp teaches Claim 7, and further teaches wherein the management server is configured to estimate an execution time of a plurality of the data acquisition queries, execute the data acquisition query which is expected to end within a target response time for sending the data to the display processing apparatus and which minimizes the amount of reduction of the information amount, and send the data to the display processing apparatus. (Tharp, FIG. 2E, step 246, ¶0074, generating criteria inquires based on a data request, wherein each has their own respective conditions, i.e. data acquisition ranges, querying the determined nodes thereby minimizing the information amount)

Claim 9	Gvirtsman in view of Orner and Tharp teaches Claim 8, and further wherein the management server is configured to execute the data acquisition queries in an ascending order of the amount of reduction of the information amount and not to execute subsequent data acquisition queries once the target response time elapses. (Tharp, FIG. 2E, step 246, ¶0074, generating criteria inquires based on a data request, wherein each has their own respective conditions, i.e. data acquisition ranges)
 
Claim 10	Gvirtsman in view of Orner and Tharp teaches Claim 7, and further teaches wherein the amount of reduction of the information amount is a value that increases when a distance in the display screen between the tier that is a target of the data acquisition request and the tier corresponding to the designation input increases. (Tharp, ¶0074, wherein the defined nodes are determined, i.e. a reduction of the information to the needed to be queried)

Claim 11	Gvirtsman in view of Orner and Tharp teaches Claim 7, and further teaches wherein the amount of reduction of the information amount is a value that increases when a distance between the node that is a target of the data acquisition request and end parts in leftward and rightward directions of the display area increases. 

Claim 12	Gvirtsman in view of Orner and Tharp teaches Claim 7, and further teaches an event analysis processing unit configured to identify, on the basis of an input accepted by the user interface apparatus, a content of a change to a structure of the topological map and the data acquisition request to be sent to the management server; and a topological display configuration calculation processing unit configured to calculate a range of nodes to be grouped by omitting display of the node and a display position of the node in the display area on the basis of the data sent from the management server. (Gvirtsman, FIG. 2, ¶0017, GUI 200 configured to accept inputs changing the structure of the topological display by changing perspectives, FIG. 3, ¶0021, wherein node groups LAB1 and LAB6 are grouped by the omission of the other groups show in 210, wherein the nodes are under a prescribed ratio of according to the selection)

Claim 13	Gvirtsman in view of Orner and Tharp teaches Claim 12, and further teaches wherein the management server includes a topological data creation processing unit configured to generate a plurality of the data acquisition queries on the basis of the data acquisition request, execute the data acquisition query which minimizes the amount of reduction of the information amount, (Tharp, FIG. 2E, step 246, ¶0074, generating criteria inquires based on a data request, wherein each has their own respective conditions, i.e. data acquisition ranges) and send the data to the display processing apparatus. (Tharp, ¶0074, querying the determined nodes thereby minimizing the information amount)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baan et al. (US 10567249 B1) – Network visualization techniques
Muthu et al. (US 20140022275 A1) – Scalable map displays
Miserendino et al. (US 20130321458 A1) – Network visualization

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P CADORNA/            Examiner, Art Unit 2442                                                                                                                                                                                            
/WILLIAM G TROST IV/            Supervisory Patent Examiner, Art Unit 2442